UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4800


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARTEL TRAYVELLE EASTON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:19-cr-00031-1)


Submitted: August 31, 2020                                  Decided: September 15, 2020


Before NIEMEYER, KEENAN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Hostler, PRIM LAW FIRM, PLLC, Hurricane, West Virginia, for Appellant.
Michael B. Stuart, United States Attorney, Charleston, West Virginia, R. Gregory McVey,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Martel Trayvelle Easton pleaded guilty to possession with intent to distribute 100

grams or more of carfentanil, in violation of 21 U.S.C. § 841(a)(1). The district court

sentenced Easton to 120 months’ imprisonment—the mandatory minimum required by

statute. See 21 U.S.C. § 841(b)(1)(A)(vi). On appeal, Easton contends that his sentence is

unreasonable because he was only 19 years old at the time of the offense and he was merely

a low-level drug dealer. He also generally attacks on policy grounds mandatory minimum

sentences for drug dealers like him. We affirm.

       “We review the reasonableness of a sentence under 18 U.S.C. § 3553(a) using an

abuse-of-discretion standard, regardless of ‘whether [the sentence is] inside, just outside,

or significantly outside the [Sentencing] Guidelines range.’” United States v. Nance, 957

F.3d 204, 212 (4th Cir. 2020) (first alteration in original) (quoting Gall v. United States,

552 U.S. 38, 41 (2007)). In performing that review, we are obliged to first “evaluate

procedural reasonableness, determining whether the district court committed any

procedural error, such as improperly calculating the Guidelines range, failing to consider

the § 3553(a) factors, or failing to adequately explain the chosen sentence.” Id. (citing

Gall, 552 U.S. at 51).

       If “the district court has not committed procedural error,” we then assess the

substantive reasonableness of the sentence. Id. Our substantive reasonableness review

“takes into account the totality of the circumstances to determine whether the sentencing

court abused its discretion in concluding that the sentence it chose satisfied the standards

set forth in § 3553(a).” Id. (internal quotation marks omitted).

                                             2
       We discern no procedural error in Easton’s sentence. At the sentencing hearing, the

district court correctly calculated the applicable Guidelines range, explicitly assessed some

of the § 3553(a) factors, and adequately explained its chosen sentence. See id. Although

the court did not mention all of the § 3553(a) factors, it was not required to do so. See

United States v. Ross, 912 F.3d 740, 744 (4th Cir. 2019). We thus conclude that Easton’s

sentence is procedurally reasonable.

       We are also satisfied that Easton’s mandatory minimum sentence is substantively

reasonable. Notably, we have ruled that a district court’s imposition of a mandatory

minimum sentence “is per se reasonable.” United States v. Farrior, 535 F.3d 210, 224 (4th

Cir. 2008), abrogated on other grounds by Rodriguez v. United States, 575 U.S. 348

(2015). Insofar as Easton contends that the district court should have sentenced him below

the mandatory minimum based on his age and his position as a low-level drug dealer, the

court was powerless to do so in these circumstances. As we have explained, a district court

lacks the inherent authority to sentence a defendant below the applicable mandatory

minimum. United States v. Moore, 918 F.3d 368, 370 (4th Cir. 2019). A district court may

only impose such a sentence if authorized by statute. Id.; see 18 U.S.C. § 3553(e), (f).

Here, Easton does not identify any statute under which he qualifies for a sentence below

the mandatory minimum. *


       *
        Although Easton maintains that he is entitled to a sentence below the mandatory
minimum based on the Supreme Court’s recent decisions addressing the sentencing of
juveniles, see Miller v. Alabama, 567 U.S. 460, 465 (2012), and Roper v. Simmons, 543
U.S. 551, 578 (2005), he was not a juvenile at the time that he committed the instant
offense. See United States v. Cobler, 748 F.3d 570, 581 (4th Cir. 2014) (“[W]e decline to
(Continued)
                                             3
       To the extent that Easton attacks mandatory minimum sentences for low-level drug

dealers as unsound policy, his grievance is better directed to and addressed by Congress.

See Moore, 918 F.3d at 370 (recognizing that only Congress “through the enactment of

another statute” can alter mandatory minimum sentences); see also Neal v. United States,

516 U.S. 284, 296 (1996) (explaining that Congress, not the courts, “has the responsibility

for revising . . . statutes”).

       Because Easton’s mandatory minimum sentence is reasonable, we affirm the district

court’s judgment. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




substitute a subjective judgment about the relative immaturity of a particular defendant for
the objective age of minority that the Supreme Court has used as the benchmark for its
categorical analysis of young offenders.”).

                                             4